DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Accordingly, claims 1-12 are pending in this application. Claims 1-4, 6, 7, and 9-12 are currently amended; claims 5 and 8 are original.

Specification
Applicant’s amendments to the specification as filed on 15 December 2021 have been considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (previously presented)(US 2005/0071384 A1), hereinafter Cotner, in view of Barsness et al. (previously presented)(US 2012/0054175 A1), hereinafter Barsness.

As to claim 1, Cotner discloses a database management system, comprising:
a memory storing at least one program ([0046]);
a processor which when executing the at least one program configures the processor to ([0043]; [0046]):
receive a query (Figs. 1, 3-4; [0013]; [0051]; [0079]; [0080]; [0091]-[0092]; Each database management system of a database receives SQL queries as part of transactions.);
execute query processing, which is processing according to the received query, with respect to a database (Figs. 3-4; [0013]; [0080], The database management system executes query processing as part of the transactions in order to commit and performs query processing on potentially multiple transactions and queries therein at the same time, thus including any received query and thus processing according to the received query and all other queries executing as well. The limitation is not limited to query processing according to only a single received query.); and
receive a suspend instruction reception unit that receives a suspend instruction in which a suspend completion time of the query processing is a future time (Fig.  2, #270-272, 282; Fig. 4; [0014]; [0015]; [0074] A “suspending prepare to commit”/ “quiesce ‘in-doubt’-transactions”, i.e. a suspend instruction, is received. This suspend operation has a suspend completion time in the future corresponding to when a “resume in-doubt transaction” request is sent.), wherein,
 when the suspend instruction has been received while execution of the query processing is in progress and between receipt of the suspend instruction and the suspend completion time: (Fig.  2, #270-272, 282; Fig. 4; [0057]; [0090], The suspend instruction is received while execution of the query processing occurs on multiple queries in different stages across multiple transactions, e.g. as shown in Fig. 4.), 
if there is a target object being a processing object, among a plurality of processing objects configuring the query processing (Fig. 4; [0090]; [0091]; [0096], The processing of a particular query of transaction being executed in parallel with other queries of other transactions is a target object being processed, i.e. a processing object, among a plurality of processing objects, e.g. other parallel queries of other parallel transactions being processed which are all portions configuring the overall query processing which is processing all of them in parallel.), whose state signifies execution in progress upon receipt of the suspend instruction (Figs. 2s and 4; [0057]-[0059]; Any processing object, e.g. any of the parallel queries, which commenced before the suspend instruction, i.e. execution in progress upon receipt of the suspend instruction, but who’s commit is predicted to occur during the before resuming in-doubt transactions, is a target object and is placed as an in-doubt transaction state along with its transaction to indicate to execute at or before the end of a wait time in a “quiesce in-doubt transactions” state.) and whose (Figs. 2a and 4; [0057]-[0059]; [0074]; After receiving the suspend instruction, any  target object which commenced before the suspend instruction, but who’s commit is predicted to occur before resuming in-doubt transactions (i.e. has unprocessed data in the object because it has not yet committed), is analogous to the ‘snapshot suspend object, and is allowed to continue until the end of the “quiesce in-doubt transactions state”, the end of which is at or before the “resume in-doubt transactions”.), the processor is further configured to change the state of the target object to a state signifying a snapshot suspend (Figs. 2a and 4; [0019]; [0057]-[0059]; [0061] Any target object, i.e. the processing of one of the parallel queries in a transaction, which has a query which commenced before the suspend instruction, but who’s commit is to occur during the before resuming in-doubt transactions, is placed as an in-doubt transaction state, i.e. a snapshot suspend, as part of the transaction its part of to indicate to execute at or before the end of a wait time in a “quiesce in-doubt transactions” state such that a consistent state is achieved, thus acting as a “snapshot suspend” as claimed.), and
if, after receiving the suspend instruction, there is a snapshot suspend object which is a processing object whose state signifies a snapshot suspend, and if there is unprocessed data in the snapshot suspend object, the processor is further configured to execute the snapshot suspend object at or before the suspend completion time (Figs. 2a and 4; [0057]-[0059]; [0074]; After receiving the suspend instruction, any  target object which commenced before the suspend instruction, but who’s commit is predicted to occur before resuming in-doubt transactions (i.e. has unprocessed data in the object because it has not yet committed), is analogous to the ‘snapshot suspend object, and is allowed to continue until the end of the “quiesce in-doubt transactions state”, the end of which is at or before the “resume in-doubt transactions”.).
Cotner does not disclose specifically a predicted completion time for the target object. Although Cotner does disclose completion times of target objects establish the time in which a suspend completion time occurs ([0017]; [0059]; [0061]).
However, Barsness discloses if there is a target object whose predicted completion time is at or precedes the threshold completion time, then process the target object, otherwise halt processing (Fig. 2; [0040]; [0041], A target object, such as a query, has its execution time predicted. If the predicted time exceeds a threshold time, then it is halted (i.e. suspended or terminated).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cotner with the teachings of (Cotner, [0017]; [0059]) which is used like a threshold of Barsness such that when the predicted execution time is at or precedes the suspend completion time, the query execution unit changes the state of the target object to a state signifying a snapshot suspend as done by Cotner. The motivation for doing so would have been to enable the database management systems of Cotner to avoid processing queries, and reducing wasted processing time of those queries, that will need to be failed due to excess time to process beyond the time interval of Cotner (Barsness, [0042], Lines 1-11 and 22-28; Cotner, [0059]-[0061]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Cotner, as previously modified with Barsness, discloses if there is another target (Cotner, Fig. 4; [0090]-[0096], Any number of target objects, i.e. queries being processed in parallel), whose predicted completion time is after the suspend completion time, the processor is further configured to change the state of the another target object to a state signifying a dump suspend (Barsness, Fig. 2 #228; Fig. 3, #332;  [0041], If the predicted completion time is after the threshold amount of time, which is the suspend completion time as previously modified with Cotner, then the query can be suspended wherein the state of the query execution is saved, i.e. dumped, for later resumption, i.e. placed into a dump suspend state), and 
processor is further configured to execute  a dump save which saves a dump containing mid-execution information of the dump suspend object (Barsness, Fig. 2 #228; Fig. 3, #332;  [0041], Lines 1-16, If the predicted completion time is after the threshold amount of time, which is the suspend completion time as previously modified with Cotner, then the query can be suspended wherein the state of the query execution is saved, i.e. dumped, for later resumption, i.e. placed into a dump suspend state.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cotner with the teachings of Barsness by further modifying Cotner such that when the predicted completion time exceeds the time interval corresponding to the suspend completion time (Cotner, [0059]; [0060]) then rather than aborting the suspend operation, the queries which are predicted to exceed the threshold time have their states suspended and saved to be resumed (Barsness, [0041]) when the resume in-doubt transactions request is received by Cotner (Cotner, [0074]). The motivation for doing so would have been to enable the system of Cotner to suspend even when queries cannot be finished in time while also avoiding having to redo work by restarting query execution from the beginning to further minimize wasted processing time (Cotner, [0060]; Barsness, [0040], Lines 7-18; [0042], Lines 25-28).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Cotner, as previously modified with Barsness, discloses if there is a snapshot suspend object whose predicted completion time precedes the current time, the processor is further configured to change the state of the snapshot suspend object to a state signifying a dump suspend (Cotner, [0060]; Barsness, [0039]; [0041], Lines 1-16, If the execution has not completed, i.e. the predicted time precedes the current time, an updated estimated completion time is calculated. If the updated time exceeds the suspend completion time, then the dump suspend state is set.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cotner and Barsness by further modifying Cotner such that the predicted completion time is periodically updated like in Barsness such that if the completion time precedes the current time, the predicted time is updated and re-evaluated as in Barsness to determine whether to continue processing or to suspend. The motivation for doing so would have been to minimize wasted processing time due to running queries running longer than expected and having their completed execution times being updated to a time exceeding a threshold such as the suspend completion threshold of Cotner (Barsness, [0040], Lines 7-18; [0042], Lines 14-28).

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, Cotner, as previously modified with Barsness, discloses wherein the processor is further configured to:
if there is a snapshot suspend object whose predicted completion time is after the current time (Cotner, [0060]; Barsness, [0039]; [0041], If the execution has not completed, i.e. the predicted time precedes the current time, an updated estimated completion time is calculated. If the updated time exceeds the suspend completion time, then the dump suspend state is set.), the processor is further configured to:
correct the predicted completion time on the basis of progress of the snapshot suspend object (Barsness, [0039]; [0041], Lines 1-15, The predicted completion time is updated if the predicted completion time is after the threshold amount of time, which is the suspend completion time corresponding to the snapshot suspend object as previously modified with Cotner, then the query’s execution time can be updated), and 
change the state of the snapshot suspend object to a state signifying a dump suspend, if the corrected predicted completion time precedes the current time (Cotner, [0060]; Barsness, [0039]; [0041], Lines 1-16, If the execution has not completed, i.e. the predicted time precedes the current time, an updated estimated completion time is calculated. If the updated time exceeds the suspend completion time, then the dump suspend state is set.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cotner and Barsness by further modifying Cotner such that the predicted completion time is periodically updated like in Barsness such that if the completion time precedes the current time, the predicted time is updated and re-evaluated as in Barsness to determine whether to continue processing or to suspend. The motivation for doing so would have been to minimize wasted processing time due to running queries running longer than expected and having their completed execution times being updated to a time exceeding a threshold such as the suspend completion threshold of Cotner (Barsness, [0040], Lines 7-18; [0042], Lines 14-28).

As to claim 5, the claim is rejected for the same reasons a claim 1 above. In addition, Cotner, as previously modified with Barsness, discloses wherein a processing object whose state signifies executable is also categorized as the target object (Cotner, Figs. 2a and 4; [0019]; [0057]-[0059]; [0062] A target object, i.e. executable transactions and/or queries therein,).

As to claim 6, the claim is rejected for the same reasons a claim 5 above. In addition, Cotner, as previously modified with Barsness, discloses between receipt of the suspend instruction and the suspend completion time, if the predicted completion time of a processing object whose state has changed to executable is at or precedes the suspend completion time, the processor is further configured to change the state of the processing object to a state signifying a snapshot suspend (Cotner, Figs. 2a and 4; [0019]; [0057]-[0059]; [0061]; Barsness, [0039]; [0041], Lines 1-16, If a completion time is updated and falls before the threshold suspend completion time of Cotner, then the query is considered a snapshot suspend state which continues to execute such that the quiesce/suspend can occur.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cotner and Barsness by further modifying Cotner such that the predicted completion time is periodically updated like in Barsness and used to re-evaluate whether the query completion time will occur at or before the snapshot suspend time threshold of Cotner and either suspend the query or continue to execute as previously described in claim 1. The motivation for doing so would have been to update execution times so as to regularly re-determine if a target object will or will not (Cotner, [0059]; Barsness, [0042]).

As to claim 12, Cotner discloses a database management method comprising the steps of:
when a suspend instruction, in which a suspend completion time of query processing is a future time, is received during execution of the query processing (Fig.  2, #270-272, 282; Fig. 4; [0014]; [0015]; [0074] A “suspending prepare to commit”/ “quiesce ‘in-doubt’-transactions”, i.e. a suspend instruction, is received. This suspend operation has a suspend completion time in the future corresponding to when a “resume in-doubt transaction” request is sent.) according to a query to a database (Figs. 3-4; [0013]; [0080], The database management system executes query processing as part of the transactions in order to commit.), and between receipt of the suspend instruction and the suspend completion time (Fig.  2, #270-272, 282; Fig. 4; [0057]):
if there is a target object being a processing object, among a plurality of processing objects configuring the query processing (Fig. 4; [0090]; [0091]; [0096], The processing of a particular query of transaction being executed in parallel with other queries of other transactions is a target object being processed, i.e. a processing object, among a plurality of processing objects, e.g. other parallel queries of other parallel transactions being processed which are all portions configuring the overall query processing which is processing all of them in parallel.), whose state signifies execution in progress upon receipt of the suspend instruction (Figs. 2s and 4; [0057]-[0059]; Any processing object, e.g. any of the parallel queries, which commenced before the suspend instruction, i.e. execution in progress upon receipt of the suspend instruction, but who’s commit is predicted to occur during the before resuming in-doubt transactions, is a target object and is placed as an in-doubt transaction state along with its transaction to indicate to execute at or before the end of a wait time in a “quiesce in-doubt transactions” state.) and whose completion time is at or precedes the suspend completion time (Figs. 2a and 4; [0057]-[0059]; [0074]; After receiving the suspend instruction, any  target object which commenced before the suspend instruction, but who’s commit is predicted to occur before resuming in-doubt transactions (i.e. has unprocessed data in the object because it has not yet committed), is analogous to the ‘snapshot suspend object, and is allowed to continue until the end of the “quiesce in-doubt transactions state”, the end of which is at or before the “resume in-doubt transactions”.), changing the state of the target object to a state signifying a snapshot suspend (Figs. 2a and 4; [0019]; [0057]-[0059]; [0061] Any target object, i.e. the processing of one of the parallel queries in a transaction, which has a query which commenced before the suspend instruction, but who’s commit is to occur during the before resuming in-doubt transactions, is placed as an in-doubt transaction state, i.e. a snapshot suspend, as part of the transaction its part of to indicate to execute at or before the end of a wait time in a “quiesce in-doubt transactions” state such that a consistent state is achieved, thus acting as a “snapshot suspend” as claimed.), and
if, after receiving the suspend instruction, there is a snapshot suspend object which is a processing object whose state signifies a snapshot suspend, and if there is unprocessed data in the snapshot suspend object, executing the snapshot suspend object at or before the suspend completion time (Figs. 2s and 4; [0057]-[0059]; Any target object which commenced before the suspend instruction, but who’s commit is predicted to occur before resuming in-doubt transactions, is placed as an in-doubt transaction state as part of the transaction to indicate to execute at or before the end of a wait time in a “quiesce in-doubt transactions” state indicating a query completion time.).
Cotner does not disclose specifically a predicted completion time for the target object. Although Cotner does disclose completion times of target objects establish the time in which a suspend completion time occurs ([0017]; [0059]; [0061]).
However, Barsness discloses if there is a target object whose predicted completion time is at or precedes the threshold completion time, then process the target object, otherwise halt processing (Fig. 2; [0040]; [0041], A target object, such as a query, has its execution time predicted. If the predicted time exceeds a threshold time, then it is halted (i.e. suspended or terminated).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cotner with the teachings of Barsness by modifying Cotner such that the queries of the target objects of Cotner have their execution times predicted like Barsness such that it is the latest predicted execution time used to determine/predict the suspend completion time (Cotner, [0017]; [0059]) which is used like a threshold of Barsness such that when the predicted execution time is at or precedes the suspend completion time, the query execution unit changes the state of the target object to a state signifying a snapshot suspend as done by Cotner. The motivation for doing so would have been to enable the database management systems of Cotner to avoid processing queries, and reducing wasted processing time of those queries, that will need to be failed due to excess time (Barsness, [0042], Lines 1-11 and 22-28; Cotner, [0059]-[0061]).
Additionally, while the prior art discloses or renders obvious the method steps: 
“if there is a target object being a processing object, among a plurality of processing objects configuring the query processing, whose state signifies execution in progress upon receipt of the suspend instruction and whose predicted completion time is at or precedes the suspend completion time, changing the state of the target object to a state signifying a snapshot suspend, and 
if, after receiving the suspend instruction, there is a snapshot suspend object which is a processing object whose state signifies a snapshot suspend, and if there is unprocessed data in the snapshot suspend object, executing the snapshot suspend object at or before the suspend completion time.”, 
these steps are contingent limitations that are not required to be performed because they are contingent on condition(s) being met by the “if” statements and neither step is necessarily required to be performed if the other is not. As such, neither these steps are required to be performed by the method being claimed and therefore do not carry patentable weight. See MPEP §2111.04. Thus, by the Cotner disclosing “when a suspend instruction, in which a suspend completion time of query processing is a future time, is received during execution of the query processing according to a query to a database, and between receipt of the suspend instruction and the suspend completion time”, the entirety of the claim is actually anticipated by Cotner.


Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner and Barsness as applied above, and further in view of Bose et al. (previously presented)(US 2009/0254916 A1), hereinafter Bose.

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Cotner, as previously modified with Barsness, does not disclose wherein the processor is further configured to:
generate, on the basis of the received query, an execution plan which is a plan for executing the query processing and which is information including one or a plurality of database operators and execution order relationships of database operators, wherein 
the predicted completion time of each processing object is a completion time that is predicted on the basis of a database operator to which the processing object belongs and data which is accessed through execution of the processing object.
Although Barsness does disclose determining a plurality of operations involved in execution of the received query as portions, and determining executions times for each (Barsness, [0040]). 
However, Bose discloses a processor ([0079]) configured to generate, on the basis of the received query, an execution plan which is a plan for executing the query processing and which is information including one or a plurality of database operators and execution order relationships of database operators (Figs. 2 and 7, [0030]-[0032]; [0055]-[0056], A query plan is generated from a received query. The query plan comprises a plurality of operators in a feeding order used to execute the query.), wherein 
(Fig. 7; [0152]; [0154], lines 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cotner, as previously modified with Barsness, with the teachings of Bose, by further modifying Cotner such that the queries in the transactions of Cotner are executed at least in part by formulating execution plans for each query as done by Bose, and further subdividing the plans into sub-plans which can be executed simultaneously on multiple computing resources (Bose, Figs. 2,4, 6 and 9; [0032]-[0034]; [0052]; [0144]) such as the different database management systems processing transactions in parallel in Cotner (Cotner, Fig 4; [0089]-[0091]). The motivation for doing so would have been to enable Cotner to more quickly and efficiently process received queries (Bose, Abstract, [0143]-[0144]).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Cotner, as previously modified with Barsness and Bose, discloses the execution plan is divided into one or more blocks (Bose, Figs. 2, 4, 6, 14; [0032]-[0034]; [0113]-[0114]; [0144], A query plan is divided into sub-queries, i.e. blocks configured from the database operators of the entire query plan.), 
each of the one or more blocks is in a simultaneously executable processing range and is configured from one or more database operators, and for each of the one or more blocks, there are one or more processing objects that constitute the block Bose, Figs. 2, 4, 6, 14; [0032]-[0034]; [0113]-[0114]; [0144], A query plan is divided into sub-queries, i.e. blocks configured from the database operators of the entire query plan, each of which is executable in parallel, i.e. in a simultaneously executable processing range. Each sub-plan is constituted by processing object(s), e.g. operators and further subqueries, that is/are a portion of the query to be processed.). 
The reasons and motivations for combining the teachings of Cotner, Barsness, and Bose, are the same as previously set forth with respect to claim 7 above. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner and Barsness as applied above, and further in view of Barsness et al. (previously presented)(US 2012/0054514 A1), hereinafter Barsness’514.

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Cotner, as previously modified with Barsness, discloses when, between receipt of the suspend instruction and the suspend completion time, there are one or a plurality of target objects whose predicted completion time is at or precedes the suspend completion time, the processor is further configured to determine, from the one or plurality of target objects, one or more target objects which are changed to a state signifying a snapshot suspend (Cotner, Figs. 2a and 4; [0019]; [0057]-[0059]; [0061]; Barsness, [0039]; [0041], Lines 1-16, If a completion time is updated and falls before the threshold suspend completion time of Cotner, then the query is considered a snapshot suspend state which continues to execute such that the quiesce/suspend can occur.).
(Cotner, [0059]; Barsness, [0042]).
Cotner, as previously modified with Barsness, does not disclose when a power consumption upper limit has been designated, and 
the query execution unit performs the determining of the one or more target objects which are changed to a state signifying a snapshot suspend, on the basis of power consumption pertaining to each of the one or plurality of target objects [emphasis added].
However, Barsness’514 discloses when a power consumption upper limit has been designated and when (Figs. 2-3; [0017], i.e. a “predetermined threshold amount of energy”), the query execution unit determines, from the one or plurality of target objects, one or more target objects which are changed to a state signifying a snapshot suspend, on the basis of power consumption pertaining to each of the one or plurality of target objects (Figs. 2-4D; [0017]; [0045]; [0047], A query and portions thereof have their energy consumptions values determined so as to compare to a threshold energy consumption to determine and change the state of the query to a snapshot suspend.).
Barsness’514 is the same inventive entity as Barsness and explicitly states that the features of Barsness’514 are intended to be added to those of like of Barsness with respect to execution time of queries ([0014]-[0015]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cotner, as previously modified with Barsness, with the teachings of Barsness’514 by further modifying the usage of the estimated execution times with the snapshot suspend from Cotner and Barsness to also utilize the energy consumption of the queries in determining and executing the snapshot suspend object of Cotner with respect to an energy consumption threshold in Barsness’514 in the same manner as a comparison is done to a query execution time threshold as previously combined. Thus as combined, rendering obvious in entirety “when a power consumption upper limit has been designated and when, between receipt of the suspend instruction and the suspend completion time, there are one or a plurality of target objects whose predicted completion time is at or precedes the suspend completion time, the query execution unit determines, from the one or plurality of target objects, one or more target objects which are changed to a state signifying a snapshot suspend, on the basis of power consumption pertaining to each of the one or plurality of target objects” as claimed. The motivation for doing so would have been to in addition to limiting the amount of time a particular query can take to execute, i.e. before a suspend completion time of Cotner and Barsness, to also limit the amount of energy that may be consumed in executing a particular query before that time (Barsness’514, [0015]).

As to claim 10, the claim is rejected for the same reasons as claim 9 above. In addition, Cotner, as previously modified with Barsness and Barsness’514, discloses if there are two or more target objects relating to the same computing resource among the plurality of target objects, the processor is further configured to determine all of the two or more target objects as target objects which are changed to a state signifying a snapshot suspend (Cotner, Figs. 2 and 4; [0059]; [0098]-[0100], All transactions, which includes all queries therein, in all databases are checked to determine target objects that a changed to a snapshot suspend state. Thus, Cotner obviously includes determining two or more on the same computing resource/database system meet the criteria.).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 10, with respect to the interpretation of claim language under 35 USC §112(f), have been fully considered and are persuasive.  In view of applicant’s amendments to the claims, interpretations under 35 USC §112(f) no longer apply and have been withdrawn. 

(b)	At pages 10-14, with respect to the rejection of independent claim 1 under 35 USC §103, Applicant argues that the prior art fails to disclose independent claim 1 as currently amended. Applicant, at page 13,  cites passages of Cotner to provide a showing against the amended claims, but does not articulate how these features teach against the claimed language. As set forth in the rejection of claim 1 above, Cotner discloses (Figs. 2a and 4; [0057]-[0059]; [0074]) that after receiving the suspend instruction, any target object which commenced before the suspend instruction, but who’s commit is predicted to occur before resuming in-doubt transactions (i.e. has unprocessed data in the object because it has not yet committed), is classified as and is analogous to the ‘snapshot suspend object’, and is allowed to continue until the end of the “quiesce in-doubt transactions state”, the end of which is at or before the “resume in-doubt transactions”. Cotner does not disclose a predicted completion time. 
	Applicant, see pages 13-14, argues that Barsness cannot be combined with Cotner to arrive at the claimed invention. Applicant argues that Barsness compares an estimated query 

(c)	At page 14, with respect to the rejection of independent claim 12 under 35 USC §103, Applicant argues that claim 12 is allowable for at least the same reasons as argued with respect to claim 1.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above with respect to claim 1. Additionally, as set forth in the rejection of claim 12, the contingent limitations of the claim do not carry patentable weight, and as such the claim is also fully rejected over Cotner alone.

(d)	At page 14, with respect to the rejection of dependent claims 2-10 under 35 USC §103, Applicant argues that the claims are allowable for at least the same reasons as argued with respect to claim 1 by virtue of their respective dependencies therefrom.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 2-10 above.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167